Citation Nr: 0002890	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

Among the veteran's military medical records is a DD Form 
214, which, when considered in conjunction with a November 
15, 1997 report from the National Personnel Records Center, 
reveals that he had active duty for training in the Army 
National Guard of the United States from September 1, 1972 to 
February 4, 1973.  When his active duty for training was 
completed he was returned to state control as a member of the 
Army National Guard of New Jersey.  Other documents in the 
claims folder indicate that the veteran remained a member of 
the New Jersey Army National Guard for a period of 
approximately 20 years, retiring from that organization in 
July 1992.  

The appeal arises from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying service connection for bilateral 
defective hearing and tinnitus. 

In the course of appeal, the veteran testified before a 
hearing officer at the RO in November 1998, and before the 
undersigned Board member at the RO in November 1999.  
Transcripts of those hearings are contained within the claims 
folder.  

REMAND

The veteran and his representative contend, in effect, that 
in the course of his weekend and two-week summer camp 
trainings with the New Jersey Army National Guard, he was 
exposed to significant acoustic trauma which has resulted in 
his current bilateral defective hearing and tinnitus.  

In a July 1998 VA Form 9, the veteran stated that his 
defective hearing and tinnitus were the result of noise 
exposure while service on the National Guard, and that he had 
no noise exposure that would lead to hearing loss other than 
his National Guard service exposure.  

In November 1998 the veteran testified before a hearing 
officer at the RO.  He testified that in the military all he 
did was put up with loud noises, including radio noises and 
guns.  He testified that as a result he began losing his 
hearing and having tinnitus.  He testified that in his 
reserve duty with the National Guard his job was to maintain 
communications of an armored battalion.  He testified that he 
worked consistently on tank gunnery ranges to maintain safety 
and communications between tanks while they were firing on 
the range, and to maintain range control.  He testified that 
the tanks were firing continuously during these duties.  He 
testified that he worked in a tower and worked out of an 
armored personnel carrier.  He testified that he wore a 
headset and constantly listened to rushing noises all day 
long.  He added that if there was a problem with a track he 
would go out on the firing line to maintain radio 
communications during the firing.  He testified that in his 
duties he was constantly listening to the radio noise for 
eight or ten or twelve hours per day with continuous static 
on the radio and the tanks firing around him.  He testified 
that in the early 1970's there was no ear protection 
available and they would use cigarette butts in their ears 
for ear protection.  He added that they always wore the 
cigarette butts.  He testified that he spent all his time 
with the New Jersey National Guard, with his unit stationed 
in Washington, New Jersey, and headquarters in Phillipsburg, 
New Jersey.  Regarding a prior statement that he had been 
exposed to at least 12 to 14 hours straight of M-60, 50 
Caliber, and Four Deuce Motor 105 Main Tank rounds, he 
testified that this exposure was at Fort Dix, where he 
attended training five or six times per year.  He testified 
that he completed his summer camps at Fort Drum, New York, 
every year, except for one year when he went to Fort Shelby, 
Mississippi.  He testified that he remained in an armor unit 
throughout his National Guard service, even though he was 
transferred to a medical unit in 1986, informing that it was 
a medical unit in an armored division.  He testified that in 
civilian life he was an electrician working for the state, 
performing work at National Guard armories, and in VA homes 
and hospitals.  He testified that he first noticed that he 
was losing his hearing seven or eight years ago.  He 
testified that three years prior to completing his National 
Guard service he received visual assistance with his hearing 
test so that he could qualify to remain in the National 
Guard, because without that assistance he failed the test.  
Later in the hearing, however, he testified that a January 
1991 service audiometric examination, one year prior to 
completing his National Guard service, was the examination 
that was "doctored" for him with visual cues.  He testified 
that he reads lips to assist him when he spoke to people.  He 
testified that his tinnitus was constant, was at times very 
bothersome, and had woken him up at night.  He added that he 
could obtain statements from fellow military personnel as to 
his background in the military.  

At a hearing at the RO before the undersigned Board member in 
November 1999, the veteran testified that when during active 
duty training he was training young recruits at a track, the 
main guns were going off outside with such force that it 
shook them and caused their chests to pound.  He testified 
that he was a platoon sergeant in the armored section of a 
medical unit, headquarters section, and was directly on the 
range with medical people in armored personnel carriers to 
evacuate any casualties.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
or while performing active duty for training (ACDUTRA), but 
service connection relating to inactive duty training 
(INACDUTRA) is appropriate only for an injury incurred in or 
aggravated during such training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991).  

By his statements and testimony, the veteran has contended 
that he was exposed to significant acoustic trauma during 
weekend drills at Fort Dix, which it appears to the Board 
would have been INACDUTRA.  It appears to the Board that the 
veteran has thus also contended that he was exposed to 
significant acoustic trauma during his two-week periods of 
ACDUTRA at Fort Drum, New York, and once at Fort Shelby, 
Mississippi.  See 38 U.S.C.A. § 101 (22) , (23) (West 1991).  
He contends that this acoustic trauma, and not any acoustic 
trauma in his civilian life, caused his current bilateral 
defective hearing and tinnitus.  

The veteran's initial period of ACDUTRA between September 
1972 and February 1973 has been verified.  Before the Board 
can reach the question of whether a well-grounded claim has 
been presented, all additional periods of ACDUTRA, and all 
additional periods of INACDUTRA during which the veteran 
contends that he suffered acoustic trauma, must be verified.  
Remand is in order to verify the dates of such ACDUTRA and 
INACDUTRA, and to obtain all medical records for any such 
periods not already associated with the claims folder.  

In this regard the Board further notes that one document in 
the claims folder reports on periods of inactive duty for 
training from June 1990 to June 1991.  That same document, 
under a heading "Active Duty/Active Duty Training/Active 
Duty Special Work" lists periods from July 14, 1990, to July 
28, 1990, and from February 17, 1991, to February 23, 1991.  
The veteran is instructed at the top of the document to 
review it for accuracy and to report any discrepancies to the 
unit clerk.  This cannot be considered official verification 
of any period of active duty for training or inactive duty 
for training.  

The Board notes that the veteran has in his November 1998 
testimony offered to provide statements of fellow service 
personnel in support of his contentions of acoustic trauma, 
in furtherance of his claims.  The veteran is free to provide 
such information upon remand.  However, the veteran is 
advised that to establish a well-grounded claim for service 
connection, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Tidwell v. West, 
11 Vet. App. 242 (1998).  Thus the evidence of current 
disability, and of a nexus to a period of ACDUTRA or 
INACDUTRA to establish a well-grounded claim, must be medical 
evidence and not mere lay statements. 

As regards the first Caluza requirement, noted above, a VA 
audiometric examination in December 1997 shows that the 
veteran currently has recognizable bilateral defective 
hearing pursuant to the provisions of 38 C.F.R. § 3.385.  A 
VA ear examination in December 1997 included diagnoses of 
tinnitus by history and bilateral sensorineural hearing loss.


To further develop the veteran's claim, this case is remanded 
for the following:

1.  The RO should request that the 
veteran report, with as much specificity 
as possible, all periods of ACDUTRA since 
February 1973.  Regarding INACDUTRA at 
Fort Dix where the veteran alleges 
acoustic trauma, the veteran must also 
provide the dates of such INACDUTRA with 
as much specificity as possible.  

The RO should request that the veteran 
supply, if he so desires in furtherance 
of his claims, statements from fellow 
National Guard or other service 
personnel, as well as any other 
statements or evidence he may wish to 
provide concerning the issues now on 
appeal. 

2.  Irrespective of the veteran's 
responses, the RO should contact the New 
Jersey Army National Guard, and request 
that they provide all verified periods of 
ACDUTRA (stated to be approximately two 
weeks each) at Fort Drum, New York, and 
on one occasion at Fort Shelby, 
Mississippi, since February 1973 and 
prior to retirement from the National 
Guard in July 1992.  The RO should also 
request that they verify any periods of 
INACDUTRA (weekend duty) at Fort Dix, New 
Jersey.   Mere records of points earned 
toward retirement are insufficient; the 
New Jersey Army National Guard must 
provide actual dates of ACDUTRA and 
INACDUTRA.  They should also be requested 
to provide copies of all existing medical 
records for any periods of ACDUTRA or 
INACDUTRA.  All responses received from 
the New Jersey Army National Guard should 
be associated with the claims folder.  

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
bilateral defective hearing, and service 
connection for tinnitus.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




